CCA 2009-09. On further consideration of the granted issues (69 M.J. 176-77 (C.A.A.F. 2010)), it is ordered that the decision of the United States Air Force Court of Criminal Appeals is set aside. The record of trial is returned to the Judge Advocate General of the Air Force for further proceedings consistent with this Court’s decisions in United States v. Sweeney, 70 M.J. 296 (C.A.A.F. 2011), United States v. Blazier, 69 M.J. 218 (C.A.A.F. 2010), and United States v. Blazier, 68 M.J. 439 (C.A.A.F. 2010).2

 Nothing in this order is intended to limit the scope of the Court of Criminal Appeals’ review on remand, including, but not limited to, consideration of the issue raised in Judge Stucky’s separate opinion.